Exhibit 99.1 SAIC Announces Financial Results for the Third Quarter of Fiscal Year 2017 Revenues: $1,114 million Diluted earnings per share:$0.91 Operating income: $74 million Net income: $42 million EBITDA(1) as a % of revenues: 7.7% Cash flows provided by operating activities: $153 million Book-to-bill ratio of approximately 1.7 Repurchased 607K shares for $40 million MCLEAN, VA, December 8, 2016—Science Applications International Corporation (NYSE: SAIC), a leading technology integrator providing full life cycle services and solutions in the technical, engineering, intelligence, and enterprise information technology markets, today announced financial results for the third quarter ended November 4, 2016. “SAIC’s third quarter performance delivered strong results in profitability, cash flow generation and business development,” said Tony Moraco, SAIC Chief Executive Officer. “With our highest book-to-bill since separation, our business development activities continue to gain momentum. Our continued investments position us well to meet the mission of our customers, execute our strategy and create shareholder value.” Third Quarter Fiscal Year 2017: Summary Operating Results Three Months Ended Nine Months Ended November 4, Percent change October 30, November 4, Percent change October 30, (in millions, except per share amounts) Revenues $ (2 %) $ $ 6 % $ Operating income 74 16 % 64 21 % Operating income as a percentage of revenues % bps % % 80 bps % Adjusted operating income(1) 74 14 % 65 16 % Adjusted operating income as a percentage of revenues % 90 bps % % 60 bps % Net income 42 24 % 34 26 % 89 EBITDA(1) 86 6 % 81 17 % EBITDA as a percentage of revenues % 60 bps % % 70 bps % Adjusted EBITDA(1) 86 5 % 82 12 % Adjusted EBITDA as a percentage of revenues % 50 bps % % 40 bps % Diluted earnings per share $ 26 % $ $ 30 % $ Adjusted diluted earnings per share(1) $ 25 % $ $ 21 % $ Cash flows provided by operating activities $ % $ 68 $ 79 % $ Free cash flow(1) $ % $ 63 $ 87 % $ Non-GAAP measure, see Schedule 5 for information about this measure. -1- Revenues for the third quarter were $1,114 million compared to $1,136 million during the prior year quarter, which represents a decrease of $22 million. Newly awarded programs, such as the Amphibious Combat Vehicle and GSA Enterprise Operations, generated revenues of $47 million during the current quarter. This increase was offset by lower material volume on DoD, federal civilian agency and supply chain programs ($39 million), the expected decline in activity on the Assault Amphibious Vehicle (AAV) program as we near the completion of the prototyping phase ($4 million) and various other decreases across our contract portfolio due to programs that have ended or have experienced lower activity. Operating income for the quarter was $74 million, or 6.6% of revenues, up from 5.6% for the prior year quarter. The increase was primarily due to lower intangible asset amortization ($5 million), higher net favorable changes in estimates on contracts accounted for using the percentage-of-completion method ($4 million), lower employee benefits expense and a decrease in acquisition and integration costs. These increases were partially offset by increased spending on independent research and development projects and bid and proposal activity. Net income for the quarter increased $8 million fromthe comparable prior year period primarily due to increased operating income ($7 million, net of tax) and a lower effective tax rate ($2 million) primarily due to increased research and development credits in the current year. These increases were partially offset by increased interest expense due to costs associated with the amendment to our credit facility.
